Citation Nr: 0119069	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-06 3098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease at T11-12 and L1-2.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Roanoke, Virginia. 


FINDING OF FACT

The evidence of record reasonably supports a finding that the 
veteran's disc disease at T11-12 and L1-2 had origins with 
injury to the veteran's back during service.

CONCLUSION OF LAW

Degenerative disc disease at T11-12 and L1-2 was incurred 
during active service.  38 U.S.C.A. §§ 1101, 1110 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.303, 3.304 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Recurrent pain was noted during service in October 1979 and 
upon discharge in April 1980.  During service the veteran was 
diagnosed with and treated for thoracic lumbar strain, which 
the veteran reported was due to packaging and lifting of bulk 
military rations for transport.  

The veteran submitted statements from friends and family that 
indicated he was physically active, and without significant 
back complaint prior to a 1979 in-service lifting injury. 
Since service, they report he has consistently complained of 
back pain.  Statements from fellow veterans who had worked 
with the veteran during service were also submitted.  Such 
statements indicated that the veteran injured his back in 
1979, and his back injury was consistent with the injuries 
that the attesting veterans were familiar with from 
performing similar duties of packaging and lifting bulk 
military rations.

Shortly after his service discharge, in a September 1980 VA 
examination, the veteran reported stiffness in his back and 
noted difficulty lifting for the past year.  He stated that 
he had previously injured his back in service lifting bulk 
food packages.  The veteran also reported that he had 
experienced pain across the lower back since the lifting 
incident the previous year.  Although neurological tests 
performed were normal, a neurological diagnosis was rendered 
of residual injuries, lower back, right hand, and right 
ankle.  

By rating action dated in October 1980, service connection 
was granted for low back strain, and a zero percent rating 
was assigned.

June 1987 results from an X-ray examination were interpreted 
as showing normal vertebral alignment, with disc, facet, and 
sacroiliac joints well preserved.  The impression was a 
negative examination.

In October 1997 the veteran underwent an additional VA 
examination.  Radiological evidence from that time was 
interpreted to show degenerative disc disease L1-2 consistent 
with an old trauma.  The examiner thought it was highly 
unlikely that the veteran's degenerative disk disease existed 
17 years ago as the present degenerative disc disease was 
described as minimal.  The lumbar strain was said to be hard 
to separate from the contribution of the degenerative disc 
disease in in terms of attempting to differentiate between 
the degree of disability referable to each of these 
conditions.

In March 1998, an MRI was conducted by the VA, which was 
interpreted to show disc bulging at the T11-12 and L1-2 
levels.
In a July 1998 independent medical examination, the veteran's 
continuing history of pain was chronicled.  Diagnostic tests, 
including radiological evidence were found to be consistent 
with degenerative changes in the lumbosacral spine.  Lumbar 
disc disease was diagnosed based on the veteran's reported 
history and examination.

In August 1998 VA progress notes, the physician noted the 
veteran's longstanding chronic back pain history and the 
radiological evidence when determining that the veteran had 
significant degenerative disc disease with loss of disc 
height and endplate changes consistent with instability.  The 
impression was chronic progressive low back pain.

In December 1998 VA progress notes, the VA physician again 
noted that the veteran's films and his physical examination 
were consistent with a chronic progressive spine degenerative 
process.  The physician noted further that although it was 
impossible to accurately define the etiology of the process 
it certainly may have originated or been exacerbated by past 
trauma.  

In May 1999, W.B., a VA neurosurgeon, noted that the symptoms 
that the veteran experienced, which were diagnosed as back 
strain in the past, may well have been related to his present 
degenerative disc disease, as the two diagnoses commonly 
overlap.  Dr. W.B., however, was unable to opine as to 
whether the veteran's current problems were related to an in-
service injury.

In July 1999, a VA neurosurgeon, C.A., indicated that it is 
possible that the pain which was diagnosed as back pain 
during service, was an aggravation of the area where the 
veteran presently has degenerative disc disease, and that 
this ultimately led to fusion surgery.  It was noted that 
veteran had been working in heavy construction and would not 
be able to return to that line of work.

Dr. C.A. in December 1999, also submitted a statement to the 
RO in which he noted that he had reviewed the veteran's 
service medical records and X-rays, and progress notes, 
including those submitted by Dr. W. B. when making his 
determination.  In his medical opinion he found that the 
veteran's degenerative process contributed to his history of 
back and leg pain, and that such pain began during the 
veteran's military service.  He noted that degenerative disc 
disease was a slowly progressive disease that usually gave a 
long history of progressive back and leg pain and such was 
consistent with the veteran's history and X-rays.

In July 2000 the veteran, through his representative, 
presented testimony at a RO hearing, indicating that he did 
not otherwise re-injure his back from the time of service to 
the present.  He described his symptomatology, which he 
stated began in service, as initially including tingling in 
the legs and back pain.  The pain subsequently worsened, 
until it became so unbearable in 1997 that he was unable to 
work. The veteran also chronicled the treatment that led to 
the discovery of his degenerative disc disease.  The veteran 
further pointed out that at the time Dr. W. B. rendered his 
opinion in 1999, he did not have the veteran's service 
medical records, although in December 1999, Dr. C.A. was in 
possession of such records.  The veteran's spouse also 
testified at this hearing.

In May 2001 the veteran, through his representative, 
presented testimony at a videoconference before a member of 
the Board, chronicling his developing disorder and 
elucidating the opinions of various physicians, regarding the 
etiology of the veteran's degenerative disc disease. 

II.  Duty to Assist

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the VA's duty to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g.,  
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Thus, given that the changes 
articulated in the new legislation are less stringent than 
the function served by requiring a claimant to establish a 
well-grounded claim, the Board determines that no prejudice 
will result to the veteran by the Board's consideration of 
this matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

The claims file contains the veteran's service medical 
records and post service medical records. All indicated 
available records were procured. The veteran underwent a VA 
examination in October 1997 and an independent medical 
examination in July 1998 pertinent to his claim of increased 
difficulty related to low back disability.  The record 
indicates that the examiners had access to radiological 
evidence, and noted his subjective complaints when making 
their assessments.  In February 2000, the RO explained the 
basis for its denial of service connection for the veteran's 
degenerative disc disease.  The RO also noted the evidence 
reviewed, and regulations relevant to the matters at issue.  
The veteran was also afforded the opportunity to present 
evidence at an RO hearing in July 2000 and a videoconference 
hearing before a member of the Board in May 2001. The veteran 
indicated at the May 2001 hearing that all-pertinent records 
had been obtained. (RO hearing Tr. 4) There is no indication 
that any relevant evidence is presently outstanding.  
Accordingly, the Board finds that all the facts have been 
developed to the extent possible, and that the dictates of 
the VCAA have been satisfied as to the issue on appeal.

III.  Pertinent Law & Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. §§ 1110 (2000).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991); 38 U.S.C. § 1154 (West 1991); 38 
C.F.R. § 3.303(a) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To 
show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition. Such evidence must be medical unless it 
relates to a condition as to which, lay observation is 
competent. If the chronicity provision is not applicable, a 
claim may still be substantiated if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology. Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); VCAA, Pub.L.No. 106-475, §  4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. §  
5107); Alemany v. Brown 9 Vet. App. 518 (1996). All benefit 
of the doubt will be resolved in the veteran's favor. 38 
C.F.R. § 4.3 (2000).

IV.  Analysis

The Board finds that the preponderance of the evidence 
supports the claim that the veteran's degenerative disc 
disease at Tll-12 and L1-2 is related to the back pain first 
diagnosed in-service as thoracic lumbar back strain. 

The evidence that supports the veteran in his claim is the 
medical opinion of Dr. C. A., who is a neurosurgeon with the 
VA.  As stated above, the doctor relates the veteran's 
present disc disease to his period of service.  The doctor 
had seen the veteran on more than one occasion, and had 
access to all the medical evidence when making his 
determination, a point which was emphasized during the 
recently conducted videoconference hearing.  The physician 
specifically stated that the veteran's medical history is 
consistent with the slow progressive nature of degenerative 
disc disease.  The fact that Dr. C.A. is a neurosurgeon and 
has reviewed the veterans entire claims file lends 
considerable probative value to his opinion.

An additional examiner, Dr. W. B., provided a medical opinion 
that is not inconsistent with the matter of providing a nexus 
between the veteran's present ailment and military service. 
The examiner allowed for the possibility that the veteran's 
present disc problem may be related to his in-service 
symptoms previously diagnosed as back strain.  He was, 
however, unable to relate the veteran's disc disease 
specifically to the veteran's in-service 1979 injury. The 
veteran has indicated that Dr. W. B. did not have access to 
the service medical records when making his opinion.

In addition to the aforementioned medical opinions, the 
testimony of the veteran, and statements by his friends, 
family, and co-veterans are also found to be probative as to 
certain matters.  Such statements provide what is found to be 
credible evidence that there was no intercurrent injury to 
the back following service. 
The evidence against the veteran's claim is the October 1997 
VA opinion.  The examiner stated that it was highly unlikely 
that the degenerative disc disease existed 17 years ago 
(during service), given that the veteran's disease was now 
only described as "minimal".  He had interpreted the 
veteran's lumbar spine X-rays results as consistent with old 
trauma.  Nonetheless, the veteran has indicated that the 
examiner did not have access to his other medical records, 
and accordingly, the Board finds that this opinion has less 
probative weight than the aforementioned opinion of Dr. C. 
A., where the examiner indicated he did have access to such 
records, as well as other cited factors.

Giving due consideration to the benefit of the doubt 
doctrine, the Board finds that that evidence supports the 
veteran's claim for service connection. See 38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 



ORDER

Entitlement to service connection for degenerative disc 
disease at T11-12 and L1-2 is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

